Exhibit 10.2

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 20,
2005, is entered into by and among Extra Space Storage Inc., a Maryland
corporation (the “Company”), and the investors named on the signature pages
hereto (the “Holders”). Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in Section 1 hereto.

 

WHEREAS, this Agreement is made in connection with the Purchase Agreement, dated
as of the date hereof, by and among the Company and the investors named therein
(the “Purchase Agreement”) for the purchase of the Company’s common stock, par
value $0.01 per share (the “Common Shares”) between the Company and each Holder;

 

WHEREAS, to induce the Holders to execute and deliver the Purchase Agreement,
the Company agrees to provide the registration rights provided for in this
Agreement to each Holder and its direct and indirect transferees.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

 

“Affiliate” shall mean, when used with reference to a specified Person, (i) any
Person that directly or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the specified Person; (ii)
any Person who, from time to time, is a member of the Immediate Family of a
specified Person; (iii) any Person who, from time to time, is an officer or
director or manager of a specified Person; or (iv) any Person who, directly or
indirectly, is the beneficial owner of 50% or more of any class of equity
securities or other ownership interests of the specified Person, or of which the
specified Person is directly or indirectly the owner of 50% or more of any class
of equity securities or other ownership interests. For purposes hereof,
“immediate family member” shall mean any child, stepchild, grandchild, parent,
step-parent, grandparent, spouse, sibling, mother-in-law, brother-in-law or
sister-in-law and shall include any adoptive relationships.

 

“Adverse Effect” shall have the meaning set forth in Section 3(e) hereof.

 

“Agreement” shall mean this Registration Rights Agreement as originally executed
and as amended, supplemented or restated from time to time.

 

“Board” shall mean the Board of Directors of the Company.

 

“Business Day” shall mean each day other than a Saturday, a Sunday or any other
day on which banking institutions in the State of New York are authorized or
obligated by law or executive order to be closed.

 

“Closing Date” shall mean the date of closing of the issuance and sale of the
Common Shares under the Purchase Agreement.

 

“Common Shares” shall mean the shares of common stock of the Company, par value
$0.01 per share, held by Holders from time to time.



--------------------------------------------------------------------------------

“Commission” shall mean the Securities and Exchange Commission and any successor
thereto.

 

“Company” shall have the meaning set forth in the introductory paragraph hereof.

 

“Control” (including the terms “Controlling,” “Controlled by” and “under common
Control with”) shall mean the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person through
the ownership of Voting Power, by contract or otherwise.

 

“Demand Party” shall have the meaning set forth in Section 3(a) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any corresponding provision of succeeding law) and the rules and regulations
thereunder.

 

“Holders” shall mean the investors named on the signature pages hereto, each in
its capacity as a holder of Registrable Securities, and any transferee of the
Registrable Securities. For purposes of this Agreement, the Company may deem and
treat the registered holder of a Registrable Security as each Holder and
absolute owner thereof, unless notified to the contrary in writing by the
registered Holder thereof.

 

“Person” shall mean any individual, partnership, corporation, limited liability
company, joint venture, association, trust, unincorporated organization or other
governmental or legal entity.

 

“Public Offering” shall mean any offering of Registrable Securities to the
public pursuant to an effective registration statement filed with the Commission
under the Securities Act, or any comparable document under any similar federal
statute then in force.

 

“Registrable Securities” shall mean the Common Shares; provided, however, such
Registrable Securities shall cease to be Registrable Securities when (A) a
registration statement with respect to the sale of such Registrable Securities
shall have become effective under the Securities Act and all such Registrable
Securities shall have been disposed of in accordance with such registration
statement, (B) such Registrable Securities shall have been sold in accordance
with Rule 144 (or any successor provision) under the Securities Act, (C) such
Registrable Securities become eligible to be publicly sold without limitation as
to amount or manner of sale pursuant to Rule 144(k) (or any successor provision)
under the Securities Act, or (D) such Registrable Securities have ceased to be
outstanding.

 

“Registration Expenses” shall mean (i) the fees and disbursements of counsel and
independent public accountants for the Company incurred in connection with the
Company’s performance of or compliance with this Agreement, including the
expenses of any special audits or “comfort” letters required by or incident to
such performance and compliance, and any premiums and other costs of policies of
insurance obtained by the Company against liabilities arising out of the sale of
any securities and (ii) all registration, filing and stock exchange fees, all
fees and expenses of complying with securities or “blue sky” laws, all fees and
expenses of custodians, transfer agents and registrars, all printing, messenger
and delivery expenses; provided, however, “Registration Expenses” shall not
include any out-of-pocket expenses of each Holder, legal fees and expenses of
any counsel to a Holder, transfer taxes, or underwriting or brokerage
commissions or discounts associated with effecting any sales of Registrable
Securities that may be offered, which expenses shall be borne by each Holder
individually or on a pro rata basis with respect to the Registrable Securities
so sold.

 

“Securities Act” shall mean the Securities Act of 1933, as amended (or any
successor corresponding provision of succeeding law), and the rules and
regulations thereunder.

 

2



--------------------------------------------------------------------------------

“Shelf Registration Statement” shall have the meaning set forth in Section 2(a)
hereof.

 

“Stand-Off Period” shall have the meaning set forth in Section 7 hereof.

 

“Voting Power” shall mean voting securities or other voting interests ordinarily
(and apart from rights accruing under special circumstances) having the right to
vote in the election of board members or Persons performing substantially
equivalent tasks and responsibilities with respect to a particular entity.

 

Section 2. Shelf Registrations.

 

a. Shelf Registration. The Company agrees to file with the Commission no later
than 90 days after the Closing Date (provided that if the 90th day after the
Closing Date is not a Business Day, such filing deadline shall be the next
succeeding Business Day) (the “Filing Date”) and during a period of time that
the issuer of the Registrable Securities is eligible to use Form S-3 (or any
similar or successor form), a registration statement under the Securities Act on
Form S-3 (or any similar or successor form) for the offering on a continuous or
delayed basis in the future of the Registrable Securities (the “Shelf
Registration Statement”), and will use commercially reasonable efforts to cause
such Shelf Registration Statement to be declared effective by the Commission as
soon as reasonably practicable thereafter, but in any event within 90 days
thereafter. The Shelf Registration Statement shall be on an appropriate form and
the registration statement and any form of prospectus included therein (or
prospectus supplement relating thereto) shall reflect the plan of distribution
or method of sale as each Holder may from time to time notify the Company.

 

b. Effectiveness. The Company shall use commercially reasonable efforts to keep
the Shelf Registration Statement continuously effective for the period beginning
on the date on which the Shelf Registration Statement is declared effective and
ending on the date that all of the Registrable Securities registered under the
Shelf Registration Statement cease to be Registrable Securities. During the
period that the Shelf Registration Statement is effective, the Company shall
supplement or make amendments to the Shelf Registration Statement, if required
by the Securities Act or if reasonably requested by each Holder (whether or not
required by the form on which the securities are being registered), including to
reflect any specific plan of distribution or method of sale, and shall use its
commercially reasonable efforts to have such supplements and amendments declared
effective, if required, as soon as practicable after filing. Without limiting
the foregoing, if there is an increase in the number of Registrable Securities
and any of the Registrable Securities as so increased are not then registered
under the Shelf Registration Statement (the “Unregistered Securities”), the
Company shall promptly supplement or make amendments to the Shelf Registration
Statement or file an additional Shelf Registration Statement to register the
Unregistered Securities, and shall use its commercially reasonable efforts to
have such supplements, amendments or additional Shelf Registration Statement
declared effective, if required, as soon as practicable after filing.

 

c. Liquidated Damages. If the Registration Statement is not declared effective
within the period provided under Section 2(a) of this Agreement, the Company
shall pay to the Purchaser liquidated damages for the period from and including
the first business day following 90 days after the Filing Date until the date on
which such Registration Statement is filed, at a rate per week equal to
twenty-five basis points of the total purchase price of the shares of Common
Stock purchased by the Purchaser pursuant to this Agreement (prorated for
partial weeks). Such liquidated damages shall be payable monthly in cash.

 

3



--------------------------------------------------------------------------------

Section 3. Registration on Request.

 

a. Request. If, at any time after the Filing Date, the Company (i) is not
eligible to use Form S-3 or (ii) has failed to file the Shelf Registration, any
Holder or the Holders (individually or collectively, as the case may be, the
“Demand Party”) may request in writing that the Company effect the registration
under the Securities Act of all of the Registrable Securities held by such
Demand Party. Any such request will specify (i) the number of Registrable
Securities proposed to be sold and (ii) the intended method of disposition
thereof. Subject to the other provisions of this Section 3, the Company shall
promptly give written notice of such requested registration to each Holder that
is not a Demand Party, and thereupon will, as expeditiously as possible, use its
commercially reasonable efforts to effect the registration under the Securities
Act of the Registrable Securities which the Company has been so requested to
register by the Demand Party.

 

b. Registration Statement Form. The Company shall select the registration
statement form for any registration pursuant to this Section 3; provided,
however, that if any registration requested pursuant to this Section 3 which is
proposed by the Company to be effected by the filing of a registration statement
on Form S-3 (or any successor or similar short-form registration statement)
shall be in connection with an underwritten public offering, and if the managing
underwriter shall advise the Company in writing that, in its opinion, the use of
another form of registration statement is of material importance to the success
of such proposed offering, then such registration shall be effected on such
other form.

 

c. Effective Registration Statement. A registration requested pursuant to this
Section 3 will not be deemed to have been effected:

 

(i) unless a registration statement with respect thereto has become effective
and remained effective in compliance with the provisions of the Securities Act
with respect to the disposition of all Registrable Securities covered by such
registration statement until the earlier of (x) such time as all of such
Registrable Securities cease to be Registrable Securities or (y) 180 days after
the effective date of such registration statement, except with respect to any
registration statement filed pursuant to Rule 415 under the Securities Act, in
which case the Company shall use its commercially reasonable efforts to keep
such registration statement effective until such time as all of the Common
Shares cease to be Registrable Securities; provided that if the failure of any
such registration statement to become or remain effective in compliance with
this Section 3 is due solely to acts or omissions of the applicable Holders,
such registration requested pursuant to this Section 3 will be deemed to have
been effected;

 

(ii) if after it has become effective, the registration statement is interfered
with by any stop order, injunction or other order or requirement of the
Commission or other governmental agency or authority and does not thereafter
become effective; or

 

(iii) if the conditions to closing specified in the underwriting agreement, if
any, entered into in connection with such registration are not satisfied or
waived, other than by reason of a failure on the part of the Demand Party or
other Holders.

 

d. Underwritten Offering. If, at the election of the Demand Party, a requested
registration pursuant to this Section 3 is to involve an underwritten offering,
the investment banker(s), underwriter(s) and manager(s) for such registration
shall be selected by the Company; provided that any such selection shall be in
compliance with the Investment Company Act of 1940, as amended, in connection
with any Holder’s participation in such offering.

 

4



--------------------------------------------------------------------------------

e. Priority in Requested Registrations. If a requested registration pursuant to
this Section 3 involves an underwritten offering and the managing underwriter(s)
advises the Company in writing that, in its opinion, the number of securities to
be included in such registration would be likely to have an adverse effect on
the price, timing or distribution of the securities to be offered in such
offering as contemplated by the Holders (an “Adverse Effect”), then the Company
shall include in such registration Registrable Securities requested to be
included in such registration by the Demand Party and all other Holders of
Registrable Securities pursuant to this Section 3 on a pro rata basis based on
the number of Registrable Securities requested to be included, to the extent
that the managing underwriter(s) believes that such Registrable Securities can
be sold in such offering without having an Adverse Effect. If the managing
underwriter of any underwritten offering shall advise the Holders participating
in a registration pursuant to this Section 3 that the Registrable Securities
covered by the registration statement cannot be sold in such offering within a
price range acceptable to the Demand Party, then the Demand Party shall have the
right to notify the Company that it has determined that the registration
statement be abandoned or withdrawn, in which event the Company shall abandon or
withdraw such registration statement; provided, however, that the Demand Party
shall only be entitled to require that the Company abandon or withdraw the
registration statement on one occasion.

 

Section 4. Black-Out Periods.

 

Notwithstanding anything herein to the contrary, the Company shall have the
right, exercisable from time to time by delivery of a notice authorized by the
Board, on not more than two occasions in any 12-month period, to require each
Holder not to sell pursuant to a registration statement or similar document
under the Securities Act filed pursuant to this Agreement or to suspend the
effectiveness thereof if at the time of the delivery of such notice, the Board
has considered a plan to engage no later than 60 days following the date of such
notice in a firm commitment underwritten public offering or if the Board has
reasonably and in good faith determined that such registration and offering,
continued effectiveness or sale would materially interfere with any material
transaction involving the Company; provided, however, that in no event shall the
black-out period extend for more than 60 days on any such occasion. The Company,
as soon as practicable, shall (i) give each Holder prompt written notice in the
event that the Company has suspended sales of Registrable Securities pursuant to
this Section 3, (ii) give each Holder prompt written notice of the completion of
such offering or material transaction and (iii) promptly file any amendment
necessary for any registration statement or prospectus of each Holder in
connection with the completion of such event.

 

Each Holder agrees by acquisition of the Registrable Securities that upon
receipt of any notice from the Company of the happening of any event of the kind
described in this Section 3, such Holder will forthwith discontinue its
disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until such Holder’s receipt of the
notice of completion of such event.

 

Section 5. Registration Procedures.

 

a. In connection with the filing of any registration statement as provided in
this Agreement, the Company shall, as expeditiously as reasonably practicable:

 

(i) prepare and, in any event within 30 days after the end of the period within
which a request for registration may be given to the Company, file with the
Commission the requisite registration statement (including a prospectus therein
and any supplement thereto) to effect such registration and use its commercially
reasonable efforts to cause such registration statement to become effective;
provided, however, that before filing such registration statement or any
amendments or supplements thereto, the Company will furnish to each Holder
copies of all such documents proposed to be filed;

 

5



--------------------------------------------------------------------------------

(ii) prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to maintain the effectiveness of such registration and to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement during the period in
which such registration statement is required to be kept effective;

 

(iii) furnish to each Holder of the securities being registered, without charge,
such number of conformed copies of such registration statement and of each such
amendment and supplement thereto (in each case including all exhibits) other
than those which are being incorporated into such registration statement by
reference, such number of copies of the prospectus contained in such
registration statements (including each complete prospectus and any summary
prospectus) and any other prospectus filed under Rule 424 under the Securities
Act in conformity with the requirements of the Securities Act, and such other
documents, including documents incorporated by reference, if any, as each Holder
may reasonably request, to the extent such other documents are not available on
the Commission’s Electronic Data Gathering, Analysis and Retrieval System;

 

(iv) use its commercially reasonable efforts to register or qualify all
Registrable Securities under such other securities or “blue sky” laws of such
jurisdictions as each Holder and the underwriters of the securities being
registered, if any, shall reasonably request, to keep such registration or
qualification in effect for so long as such registration statement remains in
effect, and take any other action which may be reasonably necessary or advisable
to enable each Holder to consummate the disposition in such jurisdiction of the
securities owned by each Holder, except that the Company shall not for any such
purpose be required to qualify generally to do business as a foreign company or
to register as a broker or dealer in any jurisdiction where it would not
otherwise be required to qualify but for this Section 5(a)(iv), or to consent to
general service of process in any such jurisdiction, or to be subject to any
material tax obligation in any such jurisdiction where it is not then so
subject;

 

(v) promptly notify each Holder at any time when the Company becomes aware that
a prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement, as then in effect, includes an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances under which they were made, and, at the request of each
Holder, promptly prepare and furnish to each Holder a reasonable number of
copies of a supplement to or an amendment of such prospectus as may be necessary
so that, as thereafter delivered to the purchasers of such securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;

 

(vi) use its commercially reasonable efforts to comply or continue to comply in
all material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission thereunder so as to enable
each Holder to sell its Registrable Securities pursuant to Rule 144 promulgated
under the Securities Act, as further agreed to in Section 9 hereof;

 

6



--------------------------------------------------------------------------------

(vii) make available to its security holders, as soon as reasonably practicable,
an earnings statement covering the period of at least 12 months, but not more
than 18 months, beginning with the first calendar month after the effective date
of such registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act;

 

(viii) provide a transfer agent and registrar and a CUSIP number for all
Registrable Securities covered by such registration statement not later than the
effective date of such registration statement;

 

(ix) use its commercially reasonable efforts to cooperate with each Holder to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any Securities Act legend; and
enable certificates for such Registrable Securities to be issued for such number
of shares and registered in such names as each Holder may reasonably request in
writing at least three Business Days prior to any sale of Registrable
Securities;

 

(x) use its commercially reasonable efforts to list all Registrable Securities
covered by such registration statement on any securities exchange or national
quotation system on which any such class of securities is then listed or quoted
and cause to be satisfied all requirements and conditions of such securities
exchange or national quotation system to the listing or quoting of such
securities that are reasonably within the control of the Company including,
without limitation, registering the applicable class of Registrable Securities
under the Exchange Act, if appropriate, and using commercially reasonable
efforts to cause such registration to become effective pursuant to the rules of
the Commission in accordance with the terms hereof;

 

(xi) in connection with any sale, transfer or other disposition by each Holder
of any Registrable Securities pursuant to Rule 144 promulgated under the
Securities Act, use its commercially reasonable efforts to cooperate with such
Holder to facilitate the timely preparation and delivery of certificates
representing the Registrable Securities to be sold and not bearing any
Securities Act legend, and enable certificates for such Registrable Securities
to be for such number of shares and registered in such name as each Holder may
reasonably request in writing at least three Business Days prior to any sale of
Registrable Securities;

 

(xii) notify each Holder, promptly after it shall receive notice thereof, of the
time when such registration statement, or any post-effective amendments to the
registration statement, shall have become effective, or a supplement to any
prospectus forming part of such registration statement has been filed or when
any document is filed with the Commission which would be incorporated by
reference into the prospectus;

 

(xiii) notify each Holder of any request by the Commission for the amendment or
supplement of such registration statement or prospectus for additional
information;

 

(xiv) advise each Holder, promptly after it shall receive notice or obtain
knowledge thereof, of (x) the issuance of any stop order, injunction or other
order or requirement by the Commission suspending the effectiveness of such
registration statement or the initiation or threatening of any proceeding for
such purpose and use all commercially reasonable efforts to prevent the issuance
of any stop order, injunction or other order or requirement or to obtain its
withdrawal if such stop order, injunction or other order or requirement should
be issued, (y) the suspension of the registration of the subject shares of the
Registrable Securities in any state or jurisdiction, and (z) the removal of any
such stop order, injunction or other order or requirement or proceeding or the
lifting of any such suspension;

 

7



--------------------------------------------------------------------------------

(xv) use its commercially reasonable efforts (taking into account the interests
of the Company) to make available the executive officers of the Company to
participate with the Holders and any underwriters in “road shows” or other
selling efforts that may be reasonably requested by the Holders in connection
with the methods of distribution for the Registrable Securities; and

 

(xvi) if such offering is an underwritten offering, enter into such agreements
(including an underwriting agreement in such form, scope, and substance as is
customary in underwritten offerings) and take all such other appropriate and
reasonable actions requested by Holders (including those reasonably requested by
the managing underwriter(s)) in order to expedite or facilitate the disposition
of such Registrable Securities, and in such connection, (x) use commercially
reasonable efforts to obtain opinions of counsel to the Company and updates
thereof (which opinions (in such form, scope and substance) shall be reasonably
satisfactory to the managing underwriters and one common counsel to Holders),
addressed to each Holder and each of the underwriters as to the matters
customarily covered in opinions requested in underwritten offerings; (y) use
commercially reasonable efforts to obtain “comfort” letters and updates thereof
from the independent certified public accountants of the Company (and, if
necessary, any other independent certified public accountants of any subsidiary
of the Company or of any business acquired by the Company for which financial
statements and financial data are, or are required to be, included in the
Registration Statement), addressed to each Holder (unless such accountants shall
be prohibited from so addressing such letters by applicable standards of the
accounting profession) and each of the underwriters, such letters to be in
customary form and covering matters of the type customarily covered in “comfort”
letters in connection with underwritten offerings; and (z) if requested, and if
an underwriting agreement is entered into, provide indemnification provisions
and procedures substantially to the effect set forth in Section 6 of this
Agreement with respect to all parties to be indemnified pursuant to Section 6 of
this Agreement, to the extent commercially practicable. The above shall be done
at each closing under such underwriting or similar agreement, or as and to the
extent required thereunder. The Company shall not engage any underwriter(s) or
manager(s) except in compliance with the Investment Company Act of 1940, as
amended, including in connection with any Holder’s participation in such
offering.

 

b. In connection with the filing of any registration statement covering
Registrable Securities, each Holder shall furnish in writing to the Company such
information regarding itself (and any of its Affiliates), the Registrable
Securities to be sold, the intended method of distribution of such Registrable
Securities and such other information requested by the Company as is necessary
or advisable for inclusion in the registration statement relating to such
offering pursuant to the Securities Act. Such writing shall expressly state that
it is being furnished to the Company for use in the preparation of a
registration statement, preliminary prospectus, supplementary prospectus, final
prospectus or amendment or supplement thereto, as the case may be.

 

Each Holder agrees by acquisition of the Registrable Securities that (i) upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 5(a)(v), such Holder will forthwith discontinue its
disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until such Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by Section
5(a)(v); (ii) upon receipt of any notice from the Company of the happening of
any event of the kind described in clause (x) of Section 5(a)(xiv), such Holder
will discontinue its disposition of Registrable Securities pursuant to such
registration statement until such

 

8



--------------------------------------------------------------------------------

Holder’s receipt of the notice described in clause (z) of Section 5(a)(xiv); and
(iii) upon receipt of any notice from the Company of the happening of any event
of the kind described in clause (y) of Section 5(a)(xiv), each Holder will
discontinue its disposition of Registrable Securities pursuant to such
registration statement in the applicable state jurisdiction(s) until such
Holder’s receipt of the notice described in clause (z) of Section 5(a)(xiv).

 

Section 6. Indemnification.

 

a. Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder, its partners, officers, directors, trustees, stockholders,
employees, agents and investment advisers, and each Person, if any, who controls
each Holder within the meaning of the Securities Act or the Exchange Act,
together with the partners, officers, directors, trustees, stockholders,
employees, agents and investment advisers of such controlling person, against
any losses, claims, damages, liabilities and expenses (including, without
limitation, reasonable attorneys’ fees), joint or several, to which each Holder
or any such indemnitees may become subject under the Securities Act, the
Exchange Act, any federal or state law or otherwise, insofar as such losses,
claims, damages, liabilities and expenses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement under which such Registrable Securities were
registered and sold under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or arising out of or based upon any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, or any violation of the Securities Act or
state securities laws or rules thereunder by the Company relating to any action
or inaction by the Company in connection with such registration, and the Company
will reimburse each Holder for any reasonable legal or any other expenses
reasonably incurred by it in connection with investigating or defending any such
loss, claim, liability, action or proceedings; provided, however, that the
Company shall not be liable in any such case to a Holder to the extent that any
such loss, claim, damage, liability (or action or proceeding in respect thereof)
or expense arises out of or is based upon an untrue statement or alleged
statement or omission or alleged omission made in such registration statement,
any such preliminary prospectus, final prospectus, summary prospectus, amendment
or supplement in reliance upon and in conformity with written information
furnished to the Company by such Holder specifically stating that it is for use
in the preparation thereof; and provided, further, that the Company shall not be
liable to such Holder or any other Person who controls each Holder within the
meaning of the Securities Act or the Exchange Act in any such case to the extent
that any such loss, claim, damage, liability (or action or proceeding in respect
thereof) or expense arises out of such Person’s or any underwriter’s failure to
send or give a copy of the final prospectus or supplement to the Persons
asserting an untrue statement or alleged untrue statement or omission or alleged
omission at or prior to the written confirmation of the sale of Registrable
Securities to such Person if such statement or omission was corrected in such
final prospectus or supplement. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of each Holder or
any such controlling Person and shall survive the transfer of such securities by
each Holder.

 

b. Indemnification by each Holder. Each Holder agrees to indemnify and hold
harmless (in the same manner and to the same extent as set forth in Section
6(a)) the Company, each member of the Board, each officer, employee, agent and
investment adviser of the Company and each other Person, if any, who controls
any of the foregoing within the meaning of the Securities Act or the Exchange
Act, with respect to any untrue statement or alleged untrue statement of a
material fact in or omission or alleged omission to state a material fact from
such registration statement, any preliminary prospectus, final prospectus or
summary prospectus contained therein, or any amendment or supplement thereto, if
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance

 

9



--------------------------------------------------------------------------------

upon and in conformity with written information furnished to the Company by such
Holder regarding such Holder giving such indemnification specifically stating
that it is for use in the preparation of such registration statement,
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Company or any such Board member,
officer, employee, agent, investment adviser or controlling Person and shall
survive the transfer of such securities by any Holder. The obligation of a
Holder to indemnify will be several and not joint, among the Holders and the
liability of each such Holder of Registrable Securities will be in proportion to
and limited in all events to the net amount received by such Holder from the
sale of Registrable Securities pursuant to such registration statement.

 

c. Notices of Claims, etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in the preceding paragraphs of this Section 6, such indemnified
party will, if a claim in respect thereof is to be made against an indemnifying
party, give written notice to the latter of the commencement of such action;
provided, however, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
under the preceding paragraphs of this Section 6, except to the extent that the
indemnifying party is actually prejudiced by such failure to give notice. In
case any such action is brought against an indemnified party, unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist in respect of such claim, the
indemnifying party shall be entitled to assume the defense thereof, for itself,
if applicable, together with any other indemnified party similarly notified, and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to the indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof.

 

d. Indemnification Payments. To the extent that the indemnifying party does not
assume the defense of an action brought against the indemnified party as
provided in Section 6(c), the indemnified party (or parties if there is more
than one) shall be entitled to the reasonable legal expenses of one common
counsel for the indemnified party (or parties). In such event, however, the
indemnifying party will not be liable for any settlement effected without the
written consent of such indemnifying party. The indemnification required by this
Section 6 shall be made by periodic payments of the amount thereof during the
course of an investigation or defense, as and when bills are received or
expense, loss, damage or liability is incurred. The indemnifying party shall not
settle any claim without the consent of the indemnified party unless such
settlement involves a complete release of such indemnified party without any
admission of liability by the indemnified party.

 

e. Contribution. If, for any reason, the foregoing indemnity is unavailable, or
is insufficient to hold harmless an indemnified party, then the indemnifying
party shall contribute to the amount paid or payable by the indemnified party as
a result of the expense, loss, damage or liability, (i) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and the indemnified party on the other (determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission) or (ii) if the allocation provided by subclause (i) above is not
permitted by applicable law or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, in the proportion as is appropriate to
reflect not only the relative fault of the indemnifying party and the
indemnified party, but also the relative benefits received by the indemnifying
party on the one hand and the indemnified party on the other, as well as any
other relevant equitable considerations. No indemnified party guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any indemnifying party
who was not guilty of such fraudulent misrepresentation, and

 

10



--------------------------------------------------------------------------------

the liability for contribution of each Holder will be in proportion to and
limited in all events to the net amount received by each Holder from the sale of
Registrable Securities pursuant to such registration statement.

 

Section 7. Market Stand-Off Agreement. Each Holder hereby agrees that it shall
not, to the extent requested by the Company or an underwriter of securities of
the Company, directly or indirectly sell, offer to sell (including without
limitation any short sale), grant any option or otherwise transfer or dispose of
any Registrable Securities (other than to donees or partners of each Holder who
agree to be similarly bound) within seven days prior to and for up to 90 days
following the effective date of a registration statement of the Company filed
under the Securities Act (except the Shelf Registration Statement filed for the
benefit of the Holders pursuant to this Agreement) or the date of an
underwriting agreement with respect to an underwritten public offering of the
Company’s securities (the “Stand-Off Period”); provided, however, that:

 

a. with respect to the Stand-Off Period, such agreement shall not be applicable
to the Registrable Securities to be sold on each Holder’s behalf to the public
in an underwritten offering pursuant to such registration statement;

 

b. all executive officers and directors of the Company then holding Common Stock
of the Company shall enter into similar agreements; and

 

c. each Holder shall be allowed any concession or proportionate release allowed
to any (i) officer or (ii) director of the Company that entered into similar
agreements.

 

In order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the Registrable
Securities subject to this Section 7 and to impose stop transfer instructions
with respect to the Registrable Securities and such other Common Shares of each
Holder (and the Registrable Securities or securities of every other person
subject to the foregoing restriction) until the end of such period.

 

Once a registration statement covering the Registrable Securities is effective,
the provisions of this Section 7 shall be of no further force and effect.

 

Section 8. Lock-Up Agreement. The Company agrees (except pursuant to
registration statements on Forms S-4 or S-8), if timely requested in writing by
the underwriters in a public offering of Registrable Securities, not to (i)
sell, offer to sell, contract or agree to sell, hypothecate, hedge, pledge,
grant any option to purchase or otherwise dispose of or agree to dispose of,
directly or indirectly, any Common Stock or any other equity security of the
Company (or any security convertible into or exchangeable or exercisable for any
equity security of the Company) or warrants or other rights to purchase Common
Stock or any other equity security of the Company (or any security convertible
into or exchangeable or exercisable for any equity security of the Company), or
file or cause to be declared effective a registration statement under the
Securities Act relating to the offer and sale of any shares of Common Stock or
any other equity security of the Company (or any security convertible into or
exchangeable or exercisable for any equity security of the Company), or (ii)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of Common Stock or any
other equity security of the Company (or any security convertible into or
exchangeable or exercisable for any equity security of the Company), or warrants
or other rights to purchase Common Stock or any other equity security of the
Company (or any security convertible into or exchangeable or exercisable for any
equity security of the Company), whether any such transaction is to be settled
by delivery of such securities, in cash or otherwise, during the time period
beginning seven days prior to the effective date of the registration statement
for Registrable Securities or, in the case of a

 

11



--------------------------------------------------------------------------------

Shelf Registration Statement, the date of an underwriting agreement and ending
on the date thereafter reasonably requested by the underwriter (not to exceed 90
days thereafter), without the prior written consent of the underwriters.

 

Section 9. Covenants Relating To Rule 144. At such times as the Company is
obligated to file reports in compliance with either Section 13 or 15(d) of the
Exchange Act, the Company covenants that it will file any reports required to be
filed by it under the Securities Act and the Exchange Act and that it will take
such further action as each Holder may reasonably request, all to the extent
required from time to time to enable each Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (i) Rule 144 under the Securities Act, as such rule may
be amended from time to time or (ii) any similar rule or regulation hereafter
adopted by the Commission. Upon the request of each Holder, the Company will
deliver to each Holder a written statement as to whether it has complied with
such requirements.

 

Section 10. Miscellaneous.

 

a. Termination; Survival. The rights of each Holder under this Agreement shall
terminate upon the date that all of the Registrable Securities held by each
Holder may be sold during any three-month period in a single transaction or
series of transactions without volume limitations under Rule 144 (or any
successor provision) under the Securities Act. Notwithstanding the foregoing,
the obligations of the parties under Section 6 and paragraphs (d), (e) and (g)
of this Section 10 shall survive the termination of this Agreement.

 

b. Expenses. All Registration Expenses incurred in connection with any
registration statement prepared and/or filed pursuant to this Agreement
(including any prospectus or prospectus supplement) shall be borne by the
Company, whether or not any registration statement related thereto becomes
effective.

 

c. Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to each of the other parties.

 

d. Applicable Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York. The parties
consent to the exclusive jurisdiction of the United States District Court for
the Southern District of New York in connection with any civil action concerning
any controversy, dispute or claim arising out of or relating to this Agreement,
or any other agreement contemplated by, or otherwise with respect to, this
Agreement or the breach hereof, unless such court would not have subject matter
jurisdiction thereof, in which event the parties consent to the jurisdiction of
the State of New York. The parties hereby waive and agree not to assert in any
litigation concerning this Agreement the doctrine of forum non conveniens.

 

e. Waiver Of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

f. Prior Agreement; Construction; Entire Agreement. This Agreement, including
the exhibits and other documents referred to herein (which form a part hereof),
constitutes the entire agreement of the parties with respect to the subject
matter hereof, and supersedes all prior agreements and understandings between
the parties, and all such prior agreements and understandings are merged herein
and shall not survive the execution and delivery hereof.

 

12



--------------------------------------------------------------------------------

g. Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent,
postage prepaid, by registered, certified or express mail or reputable overnight
courier service or be telecopier and shall be deemed given when so delivered by
hand or, if mailed, three days after mailing (one Business Day in the case of
express mail or overnight courier service), addressed as follows:

 

If to each Holder:   

To the address set of such Holder

set forth on the signature page hereto

If to the Company:   

Extra Space Storage Inc.

2795 Cottonwood Parkway, Suite 400

Salt Lake City, UT 84121

Attn: Charles L. Allen, Esq.

          Senior Legal Counsel

          Facsimile: (801) 365-4947

    

with a copy to:

 

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attention: Jay L. Bernstein, Esq.

Facsimile: 212-878-8375

 

h. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may assign its rights or
obligations hereunder to any successor to the Company’s business or with the
prior written consent of each Holder. Notwithstanding the foregoing, no assignee
of the Company shall have any of the rights granted under this Agreement until
such assignee shall acknowledge its rights and obligations hereunder by a signed
written agreement pursuant to which such assignee accepts such rights and
obligations. Each Holder may assign its rights or obligations hereunder in whole
or in part in connection with the transfer, sale or other disposition of its
Registrable Securities so long as such assignee shall acknowledge its rights and
obligations hereunder by a signed written agreement pursuant to which such
assignee accepts such rights and obligations, upon which assignee shall be
deemed to be a “Holder” for all purposes hereunder.

 

i. Headings. Headings are included solely for convenience of reference and if
there is any conflict between headings and the text of this Agreement, the text
shall control.

 

j. Amendments And Waivers. The provisions of this Agreement may be amended or
waived at any time only by the written agreement of the Company and the Holders
of a majority of the Registrable Securities. Any waiver, permit, consent or
approval of any kind or character on the part of each Holder of any provision or
condition of this Agreement must be made in writing and shall be effective only
to the extent specifically set forth in writing. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each Holder and
the Company.

 

k. Interpretation; Absence Of Presumption. For the purposes hereof, (i) words in
the singular shall be held to include the plural and vice versa and words of one
gender shall be held to include the other gender as the context requires, (ii)
the terms “hereof,” “herein,” and “herewith” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole and
not to

 

13



--------------------------------------------------------------------------------

any particular provision of this Agreement, and Section, paragraph or other
references are to the Sections, paragraphs, or other references to this
Agreement unless otherwise specified, (iii) the word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless the context otherwise requires or unless otherwise
specified, (iv) the word “or” shall not be exclusive and (v) provisions shall
apply, when appropriate, to successive events and transactions.

 

This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
any instruments to be drafted.

 

l. Severability. If any provision of this Agreement shall be or shall be held or
deemed by a final order by a competent authority to be invalid, inoperative or
unenforceable, such circumstance shall not have the effect of rendering any
other provision or provisions herein contained invalid, inoperative or
unenforceable, but this Agreement shall be construed as if such invalid,
inoperative or unenforceable provision had never been contained herein so as to
give full force and effect to the remaining such terms and provisions.

 

m. Specific Performance; Other Rights. The parties recognize that various other
rights rendered under this Agreement are unique and, accordingly, the parties
shall, in addition to such other remedies as may be available to them at law or
in equity, have the right to enforce the rights under this Agreement by actions
for injunctive relief and specific performance.

 

n. Further Assurances. In connection with this Agreement, as well as all
transactions and covenants contemplated by this Agreement, each party hereto
agrees to execute and deliver or cause to be executed and delivered such
additional documents and instruments and to perform or cause to be performed
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions and covenants contemplated by this Agreement.

 

o. No Waiver. The waiver of any breach of any term or condition of this
Agreement shall not operate as a waiver of any other breach of such term or
condition or of any other term or condition, nor shall any failure to enforce
any provision hereof operate as a waiver of such provision or of any other
provision hereof.

 

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of the date first written above.

 

COMPANY: EXTRA SPACE STORAGE INC. By:  

/s/ Charles L. Allen

--------------------------------------------------------------------------------

Name:   Charles L. Allen Title:   Senior Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this signature page to the
Registration Rights Agreement to be duly executed as of the date first written
above.

 

HOLDERS:

 

ATSF Clarion Real Estate Securities By:  

/s/ ATSF Clarion Real Estate Securities

--------------------------------------------------------------------------------

Name:     Title:     ING Clarion Real Estate Income Fund By:  

/s/ ING Clarion Real Estate Income Fund

--------------------------------------------------------------------------------

Name:     Title:     IDEX – Clarion Real Estate Securities Portfolio By:  

/s/ IDEX – Clarion Real Estate Securities Portfolio

--------------------------------------------------------------------------------

Name:     Title:     ING Clarion Real Estate Fund By:  

/s/ ING Clarion Real Estate Fund

--------------------------------------------------------------------------------

Name:     Title:     Virginia Retirement System By:  

/s/ Virginia Retirement System

--------------------------------------------------------------------------------

Name:     Title:     Cohen & Steers Premium Income Realty Fund, Inc. By:  

/s/ Cohen & Steers Premium Income Realty Fund, Inc.

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

Cohen & Steers Advantage Income Realty Fund, Inc. By:  

/s/ Cohen & Steers Advantage Income Realty Fund, Inc.

--------------------------------------------------------------------------------

Name:     Title:     Cohen & Steers Total Return Realty Fund, Inc. By:  

/s/ Cohen & Steers Total Return Realty Fund, Inc.

--------------------------------------------------------------------------------

Name:     Title:     Cohen & Steers REIT and Preferred Income Fund, Inc. By:  

/s/ Cohen & Steers REIT and Preferred Income Fund, Inc.

--------------------------------------------------------------------------------

Name:     Title:     Cohen & Steers Quality Income Realty Fund, Inc. By:  

/s/ Cohen & Steers Quality Income Realty Fund, Inc.

--------------------------------------------------------------------------------

Name:     Title:     Scudder RREEF Real Estate Fund, Inc. By:  

/s/ Scudder RREEF Real Estate Fund, Inc.

--------------------------------------------------------------------------------

Name:     Title:     Scudder RREEF Real Estate Fund II, Inc. By:  

/s/ Scudder RREEF Real Estate Fund II, Inc.

--------------------------------------------------------------------------------

Name:     Title:     TIAA-CREF Asset Management Commingled Funds Trust I By:  

/s/ TIAA-CREF Asset Management Commingled Funds Trust I

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

TIAA-CREF Life Real Estate Securities Fund

By:  

/s/ TIAA-CREF Life Real Estate Securities Fund

--------------------------------------------------------------------------------

Name:     Title:    

TIAA-CREF Institutional Real Estate Securities Fund

By:  

/s/ TIAA-CREF Institutional Real Estate Securities Fund

--------------------------------------------------------------------------------

Name:     Title:    

Wells Street Partners LLC

By:  

/s/ Wells Street Partners LLC

--------------------------------------------------------------------------------

Name:     Title:    

Wells Street Offshore, Ltd.

By:  

/s/ Wells Street Offshore, Ltd.

--------------------------------------------------------------------------------

Name:     Title:    

Melchor Investment Company

By:  

/s/ Melchor Investment Company

--------------------------------------------------------------------------------

Name:     Title:    

Tiff Multi-Asset Fund

By:  

/s/ Tiff Multi-Asset Fund

--------------------------------------------------------------------------------

Name:     Title:    

UBS AG London

By:  

/s/ UBS AG London

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

HCM/Z Special Opportunities LLC

By:  

/s/ HCM/Z Special Opportunities LLC

--------------------------------------------------------------------------------

Name:     Title:    

D.B. Zwirn Special Opportunities Fund, L.P.

By:  

/s/ D.B. Zwirn Special Opportunities Fund, L.P.

--------------------------------------------------------------------------------

Name:     Title:    

D.B. Zwirn Special Opportunities Fund (TE), L.P.

By:  

/s/ D.B. Zwirn Special Opportunities Fund (TE), L.P.

--------------------------------------------------------------------------------

Name:     Title:    

D.B. Zwirn Special Opportunities Fund, Ltd.

By:  

/s/ D.B. Zwirn Special Opportunities Fund, Ltd.

--------------------------------------------------------------------------------

Name:     Title:    

Amaranth Global Equities Master Fund Limited

By:  

/s/ Amaranth Global Equities Master Fund Limited

--------------------------------------------------------------------------------

Name:     Title:    

Amaranth LLC

By:  

/s/ Amaranth LLC

--------------------------------------------------------------------------------

Name:     Title:    